   Case: 4:20-cv-01870-JAR Doc. #: 9 Filed: 05/13/21 Page: 1 of 2 PageID #: 44




                            UNITED STA TES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RODNEY WOODS,                                      )
                                                   )
           Movant,                                 )
                                                   )
      V.                                           )       No. 4:20-cv-1870-JAR
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
           Respondent.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Movant Rodney Woods initiated

this action on December 23 , 2020 by filing a document that appeared to constitute an attempt to

file a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. However, he

did not use the proper form as required by the Local Rules of this Court, and important

information was omitted. Movant also failed to sign the document.

       On February 17, 2021 , the Court entered an order directing movant to file an amended

and signed motion on the proper form, and on March 17, 2021 , the Court sua sponte gave

movant additional time, to and including April 19, 2021 , to comply with the February 17, 2021

order. In both orders, the Court cautioned movant that his failure to timely comply could result in

the dismissal of this action without further notice.

       Movant' s response was due to the Court on April 19, 2021. To date, however, he has

neither complied with the Court' s orders, nor sought additional time to do so. The Court gave

movant meaningful notice of what was expected, cautioned him that his case could be dismissed

if he failed to timely comply, and gave him significant additional time to comply. Therefore, this

action will be dismissed due to movant' s failure to comply with this Court' s February 17, 2021
   Case: 4:20-cv-01870-JAR Doc. #: 9 Filed: 05/13/21 Page: 2 of 2 PageID #: 45




and March 17, 2021 orders, and his failure to prosecute his case. See Fed. R. Civ. P. 41(b); see

also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to

dismiss an action for the movant's failure to comply with any court order); Dudley v. Miles, 597

F. App ' x 392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice where prose

movant failed to file an amended complaint despite being cautioned that dismissal could result

from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 5)

is DENIED as moot.

       Dated this 13 th day of May, 2021.




                                                        A.    oss
                                                             STATES DISTRICT JUDGE
